LACOMBE, Circuit Judge
(dissenting). I concur with the majority of the court in the finding that the Northfield was guilty of a gross violation of the starboard hand rule. That is sufficient to condemn her, without discussing further charges of fault, unless it is in some way excused. The only excuse offered is that to her first two-blast signal the Mauch Chunk at once answered with a like signal, being at the time 800 or 900 feet distant. The district judge finds that the distance was about 700 feet. If this were so, it might or might not be found that the Northfield was free from fault for proposing to cross the bows of the approaching vessel; but the difficulty with the excuse, so far as this court is concerned, is that the assertion *188on which it is based is not proved. The evidence as to whether the Mauch Chunk did or did not at any time sound a two-blast signal is most conflicting. There is no clear preponderance either way. On each side of the controversy are witnesses whose situation was such that they must have known the truth, and some of whom must have knowingly testified falsely. On each side are witnesses wholly without interest in the litigation, but whose situation was not such as to make their recollection of much value. The district judge heard and saw most, of the important witnesses. He has found that the Mauch Chunk did not by two-blast signal assent to the proposed maneuver of the Northfield, and upon the testimony as it is presented here in' the printed record there is not sufficient to warrant a reversal of that finding.
I am unable, however, to agree with the majority of the court as to the diability of the Mauch Chunk. The fundamental fault charged against her was that, after agreeing, by sounding a two-blast signal, to allow the Northfield to cross her bows, she failed to navigate accordingly. But, since this court is unanimously of the opinion that the finding of the district judge as to her signals must be sustained, that charge must be dismissed.
The next inquiry is as to lookout. She had a man stationed on the main deck for that purpose, and the second man in the pilot house, having nothing to do with the wheel (she steers by steam), was free to give his undivided attention to the same purpose. It makes no difference, however, whether she had two or half a dozen stationed lookouts. The real question is whether they were vigilant to note what they should have seen and heard. The Northfield was in full view. She lay at the pier to which the Mauch Chunk was bound, and was known to be -a ferryboat likely soon to leave her slip. Certainly her movements should have been observed and reported by a lookout who was careful and vigilant. It is undisputed that her slip whistle was not heard, nor was her forward movement observed intermediate her casting off and the blowing of her first two-blast signal. The weight of the evidence leads to the conclusion that the attention of those on the Mauch Chunk was attracted by the first two-blast signal. Such seems to .be the finding of the district judge, and, indeed, the North-field’s own navigators assert that the Mauch Chunk answered it; the only conflict upon the testimony being whether that answer was a two-blast or an alarm whistle. • It must be concluded that the lookouts on the Northfield were not vigilant and attentive to their duties in failing to observe the slip whistle and first forward movement from the bridge. But that finding does not determine the question as to the Mauch Chunk’s liability. The most that can be claimed is that the navigation of her master — wheel, whistles, and engine room bells —must be judged precisely as if, at the very moment that the slip whistle began to sound, his attention was called to the Northfield, and all her subsequent movements and signals promptly observed.
Tested in this way, was the navigation of the Mauch Chunk’s master faulty? The mere fact that the Northfield had sounded a slip whistle and moved some 30 feet down her slip, but not at all beyond her rack, so as to enable a navigator in her forward pilot house to *189look both to port and starboard before beginning his navigation, was not a declaration of intention to begin navigation by disregarding the fundamental rule for crossing vessels, in the face of a vessel approaching rapidly on her starboard hand. At 30 feet from her bridge she still lay against the easterly rack of her slip, and, since the westerly rack was a short one, the four-mile tide held her pressed against the rack in a perfectly safe position'until her pilot might decide to begin navigation. Rule 5. It has been frequently held that the navigator of a moving vessel is entitled to assume that the vessels he meets will themselves navigate in conformity with the rules until something occurs to indicate that they intend to violate them. The Delaware, 161 U. S. 468, 16 Sup. Ct. 516, 40 L. Ed. 771. I fail to see that there was anything to indicate such an intention on the part of the Northfield until her first two-blast signal was sounded. The witnesses from the Mauch Chunk testify that thereupon she at once rang to her engine room to reverse full speed and sounded an alarm whistle signal. I do not find in the other testimony sufficient to discredit that statement, and do not understand that the district judge has found that she failed to reverse promptly upon hearing the two-blast signal. What he does hold is that she should have reversed when the slip signal was sounded. She continued under reversed engines until collision, but with the four-mile tide the distance (100- feet, as the district judge finds) was not sufficient to stop her headway. In the position thus suddenly thrust upon her I am unable to see what else she could have done than sound alarm and reverse full speed. Had she given a three-whistle signal on top of the alarm, it would have produced no effect upon the situation. The Northfield kept on in the teeth of an alarm blast. She would undoubtedly have done the same on hearing a signal which, by promising reversed engines, might seem to indicate that the perilous maneuver she had begun might be helped out by the cooperation of the other vessel. I do not understand that the rules require that a vessel having the right of way must blow a single whistle to every vessel she sees in a slip ahead on her port hand, before such vessel has herself announced what her own navigation is about to be. Certainly rule 2 does not so provide, nor does rule 3.
The so-called “ferryboat decisions” are not helpful here. Both the colliding vessels were ferryboats, bound, respectively, in and out of slips which were located within 70 feet of^ each other. The Mauch Chunk was as much entitled to an unembarrassed entry into'her slip as the Northfield was to an unembarrassed exit from hers. Indeed, it would seem to be a more difficult operation to make the turn into one’s slip with a four-mile tide under foot than to come out of the slip against the same tide, and certainly the Northfield, pressed by that same tide against her easterly rack, was in a better position to wait without deranging her future movements than was a vessel coming on with the tide and which had to keep steerage way to make the turn in, as soon as she cleared the head of the pier against which her westerly rack rested.